Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
DETAILED ACTION
Response to Amendment
All rejections not repeated in this Office Action have been withdrawn. 
Claims 1-6, 8-9, 13, 15-17, and 20-22 are currently pending in this Office Action. Claims 13 and 20-21 have been withdrawn. 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 8-9 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 5,776,533) in view of Bufton (US 2015/0320072), Willem (US 1,952,698). 
Regarding Claim 1, Okamoto discloses an extruded butter stick product (Col. 1, Ln. 8-13) comprising at least three pre-defined portions (precuts, Col. 6, Ln. 44-54), each of the portions having a volume of about 1 tablespoon (about 11g, Col. 12, Ln. 7-11) and each of the plurality of portions 
Okamoto is silent to specifically reciting wherein each connecting bridge comprising a height that is about 6mm to about 16mm and at least 15% and up to 50% of the total height of the butter stick, and wherein the force required to break the butter stick is of about 1100 to 3000 grams as measured by a force analyzer when the butter stick is at a temperature of about 42°F. However, it is construed from the figures that the height of the bridge can vary (compare partition a’ of Fig. 2 and partition a of Fig. 16), and it can also be construed that Fig. 16 is within the range of 15% to 50% based on the relative heights of the bridge to the portioned butter. Furthermore, Okamoto acknowledges that when a partition frame is lower than the height of the outer frame of the mold, the product results in having a precut to a certain extent, and wherein the difference in height results in the portion of the butter that is free of precut and therefore forms the bridge which defines the partitions (Col. 3, Ln. 18-30). 
Therefore, since Okamoto similarly uses the bridge as fulcrum to individually separate the butter sticks and also routinely determines the height of the partitioning frame, the particular height of the bridge would have been obvious to one of ordinary skill in the art to facilitate the separation of the butter stick products at the bridge. 
In any case, Bufton is further relied on to teach similar extruded products having connecting bridges which provides a point of separation for defined portions (frangible connecting points, see Abstract). Bufton also discloses having at least four portions (Fig. 4) each connected by a connecting bridge 8 which may have a height ranging of 5% to 75% relative to the product portion (paragraph 19). 
Therefore, since Bufton is also directed to frangible portions, it would have been obvious to one of ordinary skill in the art to use the overlapping range to sufficiently define and provide a frangible portion. 
Okamoto also differs in that the embodiment of Fig. 16 is not “of unitary construction”. However, Okamoto also discloses embodiments made of a unitary constructions shown in Figs. 2 and 9. Therefore, to modify the butter product of Fig. 16 to a unitary construction would have been obvious to one of ordinary skill in the art based on design preference, especially since Bufton provides guidance to providing frangible food materials connected lengthwise along a central axis. Furthermore, the court held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." (see MPEP 2144.04.V.B). 
If it is construed that 11g does not meet the term “about 1 tablespoon”, Willem is relied on to show portioned butter product that is scored or marked so that it is readily divided into predetermined quantities, such as a “tablespoonful” (Page 2, Ln. 35-42). Therefore, since Okamoto also produces varying predetermine portion sizes from 11g, 25g, and 30g (see Examples 1, 2 and 3), it would have been obvious to one of ordinary skill in the art to use conventional butter portion such as a tablespoon. 
As to the limitation of having a height of about 6mm to 16mm, and the required force of 1100 to 3000 grams: Okamoto is already directed to frangible butter portions having connecting bridges, and Bufton is also directed to frangible food products having varying size connecting bridges. Both of Okamoto and Bufton are intended for users to manually break the frangible pieces under normal circumstances (“readily divided along the preformed cuts even if the product is at relatively low temperature, Col. 1, Ln. 8-21 of Okamoto and “breakable by a bending moment applied to the product…” paragraph 17 of Bufton). Therefore, the height of the bridges and the forces required to separate the partition would have been contemplated, especially since Okamoto also desires the partitions to readily separate immediately out of the refrigerator. The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04.IV.A). Therefore, since the recitation of the force and the connecting bridge height does not provide a product that performs differently from the prior art, it is not seen that the claimed dimension and force provides a patentable distinction over the prior art. Also it would have been obvious to one of ordinary skill in the art to 
Regarding Claim 2, Okamoto further teaches wherein each of the portions are equally weighted relative to one another (uniformly 30g, Col. 10, Ln. 45-47).
Regarding Claim 3, Okamoto further teaches wherein the portions each weigh about 0.5 ounce (11g, Col. 12, Ln. 10-11, which is 0.39 ounce). Also, in view of the combination applied to Claim 1, Willem is further relied on to suggest butter portions of 1 tablespoon which is known to be 0.5 ounce (also acknowledged by applicant on remarks filed 6/25/2021, page 9). 
Regarding Claims 4 and 5, Okamoto further teaches wherein the at least three portions (and four portions per Claim 5) have a shape that is the same relative to each other (Fig. 16 which contains five portions, the center three portions having the same relative shape).
Regarding Claims 6 and 9, Okamoto further teaches wherein each connecting bridge successively connecting the portions has a height that is the same (see precut 20 of Fig. 16).
Regarding Claim 8, Okamoto further teaches wherein at least two of the at least three pre-defined portions has a shape that is the same (see center three portions of Fig. 16).
Regarding Claim 22, Okamoto further teaches wherein the shape is prismatic (Fig. 16). 

Claims 15-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okamoto et al. (US 5,776,533) in view of Bufton (US 2015/0320072), Willem (US 1,952,698) and Nachbagauer et al. (US 2015/0274409). 
Regarding Claim 15, Okamoto discloses an extruded butter stick product (Col. 1, Ln. 8-13) comprising at least three portions (precuts, Col. 6, Ln. 44-54), each of the portions having a volume of about 1 tablespoon (11g, Col. 12, Ln. 10-11) and each of the portions successively connected lengthwise to an adjacent portion by a connecting bridge (portion a, Fig. 16), wherein the connecting bridge are arranged along a central axis of the butter stick, wherein sidewalls of the successively connected portions define at least an upper trough and a lower trough leading to the connecting bridges (groove 22), the upper trough and the lower trough providing guide for cutting the butter stick between two successively 
Okamoto is silent to specifically reciting wherein each connecting bridge comprising a height that is about 6mm to about 16 mm and at least 50% and up to 90% of the total height of the butter stick and wherein each of the upper trough and the lower trough is wedge shape and defines an angle of 25 to 90 degrees. However, it is construed from the figures that the height of the bridge can vary (compare partition a’ of Fig. 2 and partition a of Fig. 15), and it can also be construed that Fig. 15 is within the range of 50% to 90% based on the relative heights of the precut 20 to the butter. Furthermore, Okamoto acknowledges that when a partition frame is lower than the height of the outer frame of the mold, the product results in having a precut to a certain extent, and wherein the difference in height results in the portion of the butter that is free of precut and therefore forms the bridge which defines the partitions (Col. 3, Ln. 18-30). 
Therefore, since Okamoto similarly uses the bridge as a guide to individually separate the butter sticks and also routinely determines the height of the partitioning frame, the particular height of the bridge would have been obvious to one of ordinary skill in the art to facilitate the separation of the butter stick products at the bridge. 
In any case, Bufton is further relied on to teach similar extruded products having connecting bridges which provides a point of separation for defined portions (frangible connecting points, see Abstract). Bufton also discloses having at least four portions (Fig. 4) each connected by a connecting bridge 8 which may have a height ranging of 5% to 75% relative to the product portion (paragraph 19). 
Therefore, since Bufton is also directed to frangible portions, it would have been obvious to one of ordinary skill in the art to use the overlapping range to sufficiently define and provide a frangible portion.
As to the limitation regarding the wedge shaped upper and lower trough, Nachbagauer is relied on to teach frangible food products having wedge-shaped weakening grooves 4 to break the food products into individual pieces (paragraph 56), and further characterizes the angles of the weakening grooves in a range of 5 to 60°. Since both Okamoto and Nachbagauer are directed to breakable food materials having a weakening groove used to separate the food product into portions, it would have been obvious to one of ordinary skill in the art to modify the through and crest to a wedge shape having an 
Okamoto also differs in that the embodiment of Fig. 16 is not “of unitary construction”. However, Okamoto also discloses embodiments made of a unitary constructions shown in Figs. 2 and 9. Therefore, to modify the butter product of Fig. 16 to a unitary construction would have been obvious to one of ordinary skill in the art based on design preference, especially since Bufton provides guidance to providing frangible food materials connected lengthwise along a central axis. Furthermore, the court held "that the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice." (see MPEP 2144.04.V.B). 
If it is construed that 11g does not meet the term “about 1 tablespoon”, Willem is relied on to show portioned butter product that is scored or marked so that it is readily divided into predetermined quantities, such as a “tablespoonful” (Page 2, Ln. 35-42). Therefore, since Okamoto also produces varying predetermine portion sizes from 11g, 25g, and 30g (see Examples 1, 2 and 3), it would have been obvious to one of ordinary skill in the art to use conventional butter portion such as a tablespoon. 
As to the limitation of having a height of about 6mm to 16mm: Okamoto is already directed to frangible butter portions having connecting bridges, and Bufton is also directed to frangible food products having varying size connecting bridges. Both of Okamoto and Bufton are intended for users to manually break the frangible pieces under normal circumstances (“readily divided along the preformed cuts even if the product is at relatively low temperature, Col. 1, Ln. 8-21 of Okamoto and “breakable by a bending moment applied to the product…” paragraph 17 of Bufton). Therefore, the height of the bridges would have been contemplated, especially since Okamoto also desires the partitions to readily separate immediately out of the refrigerator. The Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device (see MPEP 2144.04.IV.A). Therefore, since the recitation of the connecting bridge height does not provide a product that performs 
Regarding Claim 16, Okamoto further teaches wherein each of the portions are equally weighted relative to one another (uniformly 30g, Col. 10, Ln. 45-47).
Regarding Claim 17, Okamoto further teaches wherein the butter stick comprises at least four portions (Fig. 15). 
Response to Arguments
Applicant’s arguments in the response filed 25 June 2021 has been considered but is found not persuasive over the prior art for the following reasons: 
Applicant argues that since none of the cited prior art mention of “a volume of about 1 tablespoon”, any height of the connecting bridge, and the force required to break a partition from its disclosed product, a prime facie case of obviousness has not been made (page 8 of the remarks), The argument is not persuasive because Okamoto discloses portion sizes of 11g, which can be construed as “about 1 tablespoon” which applicant indicates is 14g. Since Okamoto discloses portion sizes as small as 11g and as large as 30g, to choose a portion size of 14g would have been a matter of choice and design in portion size. Willem is further relied on to teach portion sizes of 1 tablespoon as presented in the rejection. 
As to the limitation of having a height of about 6mm to 16mm, and the required force of 1100 to 3000 grams: Okamoto is already directed to frangible butter portions having connecting bridges, and Bufton is also directed to frangible food products having varying size connecting bridges. Both of Okamoto and Bufton are intended for users to manually break the frangible pieces under normal circumstances (“readily divided along the preformed cuts even if the product is at relatively low temperature, e.g. immediately after it has been taken out from a refrigerator, Col. 1, Ln. 8-21 of Okamoto and “breakable by a bending moment applied to the product…” paragraph 17 of Bufton). Therefore, the height of the bridges and the forces required to separate the partition would have been contemplated, especially since Okamoto also desires the partitions to readily separate immediately out of the 


Conclusion
 Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH H NGUYEN whose telephone number is (571)270-0346.  The examiner can normally be reached on 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/T.H.N/Examiner, Art Unit 1792                                                                                                                                                                                                        
/VIREN A THAKUR/Primary Examiner, Art Unit 1792